United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40440
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GABRIEL LOREDO-PECINA,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:03-CR-976-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Gabriel Loredo-Pecina

(Loredo).     United States v. Loredo-Pecina, 149 F. App’x 312 (5th

Cir. 2005).     The Supreme Court vacated and remanded for further

consideration in light of Lopez v. Gonzales, 127 S. Ct. 625

(2006).     Mendoza-Torres v. United States, 127 S. Ct. 826 (2006).

     Loredo argues that his prior Texas felony conviction for

possession of a controlled substance does not qualify as an

aggravated felony under U.S.S.G. § 2L1.2, in light of Lopez.           He

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40440
                                -2-

also contends that his appeal is not moot despite his release

from imprisonment and subsequent deportation.

     In United States v. Rosenbaum-Alanis, ___ F.3d ___, No. 05-

41400, 2007 WL 926832, *1-2 (5th Cir. 2007), we held that an

appellant’s challenge to the characterization of a state offense

as an aggravated felony under § 2L1.2 was moot when the appellant

had completed his term of imprisonment and had been deported.

The court could not grant relief because the defendant was barred

from entering the United States, and therefore could not be

resentenced.   Rosenbaum-Alanis, 2007 WL 926832 at *2.   Because

Loredo is barred from entering the United States and cannot be

present for a resentencing proceeding as required by FED. R. CRIM.

P. 43, we cannot grant his request to be resentenced.    See id.

Accordingly, Loredo’s appeal is DISMISSED as moot.